ORDER
PER CURIAM.
Nathan A. Eggemeyer, Sr. (Movant), appeals the denial of his Rule 29.15 motion for postconviction relief after an evidentia-ry hearing. Movant contends the motion court erred in denying his postconviction motion in that Movant’s trial counsel was ineffective for failing to (1) depose Trooper *311William Conway, (2) properly subpoena Trooper Conway, and (3) request a continuance upon Trooper Conway not appearing at trial.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claims of error to be without merit. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).